Citation Nr: 9931811	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) from a Department of Veterans 
Affairs (VA) Cleveland Regional Office (RO) July 1996 rating 
decision which increased the evaluation for the veteran's 
service-connected lumbar strain from 10 to 20 percent 
disabling.

This matter was previously before the Board in February 1999, 
at which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations 
scheduled in June and July 1999 in conjunction with his claim 
for an increased evaluation for lumbar strain.

2.  Good cause was not shown for the veteran's failure to 
report for the scheduled VA examinations.

3.  Manifestations of the service-connected low back 
disability include low back pain requiring a TENS unit for 
relief, moderate limitation of motion, and degenerative joint 
and disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 
4.71, Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293 and 
5295 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with his 
lumbar strain are more disabling than reflected by the 
currently assigned 20 percent disability evaluation.  Thus, 
he maintains that an increased rating is warranted for his 
lumbar strain.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his lumbar strain (within the competence of a lay 
party to report) is sufficient to well ground his claim.  
Thus, the Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Background

The RO granted service connection for the veteran's lumbar 
strain by January 1953 rating decision.  A noncompensable 
evaluation was assigned at that time.  By February 1964 
rating decision, the RO increased the evaluation for the 
veteran's service-connected lumbar strain from 0 to 10 
percent disabling.

In June 1996, the veteran requested an increased evaluation 
for his service-connected lumbar strain.  As noted earlier, 
by July 1996 rating decision, the RO increased the evaluation 
for the veteran's lumbar strain from 10 to 20 percent 
disabling.  The veteran appealed this decision.

VA outpatient treatment records, dated from May 1996 to 
September 1997, show that the veteran was assessed as having 
various kinds of chronic back pain on numerous occasions.  In 
July 1996, an X-ray examination of his lumbar spine revealed 
spondylosis at L4-5.  March 1997 records show that he started 
to use a transcutaneous electrical stimulation (TENS) unit 
and that he occasionally wore a back brace.  A June 1997 
record shows that he had responded well to the implementation 
of the TENS unit.

On VA medical examination in July 1996, the veteran did not 
exhibit any postural abnormalities or fixed deformities.  His 
range of lumbar motion was forward flexion to 85 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 25 degrees bilaterally.  
Pain on motion was noted.  X-ray examination of his lumbar 
spine revealed evidence of previous surgery, minimal 
osteoarthritis which involved the fourth and fifth lumbar 
vertebrae.  The pertinent diagnoses were possible herniated 
disk at L4-L5 and L5-S1, and lumbosacral strain and sprain.

Private treatment records, dated from September to October 
1996, from Saint Rita's Outpatient Rehabilitation Center, 
show that the veteran underwent therapy for his back pain 
during this period.  Following the completion of his therapy 
in October 1996, it was reported that he continued to 
experience back pain, a loss of back extensor strength, an 
abnormal gait and difficulties with ambulating.

On VA medical examination in October 1997, the veteran 
reported that he experienced a constant low back pain. 
Examination of his lumbar area revealed tenderness, but all 
muscles functioned normally and he was neurologically intact.  
His range of lumbar motion was flexion to 60 degrees, 
extension to 20 degrees, lateral rotation to 25 degrees 
bilaterally, right lateral bending to 20 degrees and left 
lateral bending to 15 degrees.  It was noted that the veteran 
cried several times and appeared to suffer from severe 
psychiatric problems during the examination.  X-ray 
examination of his lumbar spine revealed some mild 
osteoarthritis and slight disc space narrowing at L4 and L5.  
A computed axial tomography (CAT) scan revealed some 
thickening of his L5 nerve root.  The pertinent diagnosis was 
mild arthritis of the lumbosacral spine.  It was noted he 
used a TENS unit.  The examiner reported that there was no 
evidence that the veteran's degenerative disc disease pressed 
on his nerve roots.  The examiner also reported that the 
veteran's back problems were primarily arthritic and 
psychiatric in nature.

As reported earlier, in February 1999, the Board remanded 
this matter for further development of the evidence.  In the 
remand, the Board requested the RO to schedule the veteran 
for a VA orthopedic examination for the purpose of 
determining the severity of his service-connected lumbar 
strain and to ascertain whether his low back pain was 
productive of a functional impairment under the principles 
announced in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a March 1999 letter to the veteran, the RO requested him 
to provide the names and addresses of all health care 
providers who had treated him for his lumbar strain since 
September 1997.  The RO also requested him to complete the 
enclosed authorization forms.  To date, there has been no 
response from the veteran.

A note in the claims folder discloses that the veteran failed 
to report for VA examinations scheduled in June and July 
1999.

In an August 1999 letter to the veteran, the RO notified him 
about the Board's action and his failure to report for the VA 
examinations that had been scheduled in June and July 1999.  
The RO advised the veteran to complete an enclosed VA Form 
21-4138 and return it within 60 days if he wanted to be 
scheduled for another VA examination.  The RO then set out 
the pertinent provisions of 38 C.F.R. § 3.655 and informed 
the veteran that his failure to report for any requested 
examination would result in the denial of his claim.  This 
letter was returned as undeliverable later that month.

In an August 1999 Report of Contact, it was noted that the 
veteran's telephone number was unlisted and that his benefit 
payments had been suspended because his last four payments 
were returned as undeliverable.

Later that month, the RO requested a field investigation for 
the purpose of determining the veteran's location so that he 
could be scheduled for a VA examination and asked to provide 
additional evidence.

An October 1999 VA Report of Field Examination shows that a 
VA field examiner reported that he was unable to locate the 
veteran.  He indicated that, while everyone he spoke with had 
maintained that the veteran was incarcerated, he was unable 
to conform this.  He reported that the veteran no longer 
resided at his last known address and that that property had 
been sold.  He indicated that the veteran's actual physical 
location was not known.

Analysis

Under the applicable criteria, when entitlement to a benefit, 
such as an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant without good cause fails to report for such an 
examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a) & (b); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1998).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, in the normal course of events, it is the 
claimant's burden to keep VA apprised of his whereabouts.  
"If he does not do so, there is no duty on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The duty of VA to assist is not 
always a one-way street; the appellant has an obligation to 
assist in the adjudication of his claim.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

In this case, the record reflects that the veteran failed, 
without explanation, to report for VA examinations scheduled 
in June and July 1999.  These VA examinations were 
specifically scheduled to assist him in the development and 
adjudication of the claim now on appeal.  In the absence of 
evidence to the contrary, it must be concluded that he did 
not have good cause for his failure to appear for the 
scheduled VA examinations.  In addition, the RO has attempted 
to contact the veteran so that he could be schedule him for 
another VA examination; however, it appears that he no longer 
lives at his last known address.  Moreover, to date, he has 
not forwarded the RO his current address and, despite its 
best efforts, the RO has been unable to obtain his current 
address.  All that is known about his whereabouts is that he 
might be incarcerated.

Based on the provisions of 38 C.F.R. § 3.655, the veteran's 
failure to report for the scheduled VA examinations without 
good cause, the RO's repeated attempts to locate him so that 
he could be scheduled for another VA examination and his 
failure to keep the VA apprised of his whereabouts, the Board 
is compelled to deny the veteran's claim.

The Board also observes that the evidence does not otherwise 
support the assignment of an evaluation in excess of 20 
percent for the veteran's service-connected lumbar strain.

The veteran's lumbar strain may be rated under Diagnostic 
Codes 5003, 5285, 5286, 5289, 5292, 5293 and 5295.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5285 provides that a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebrae without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebrae with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a.

Diagnostic Code 5286 provides that a 60 percent evaluation is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent evaluation requires the 
same at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

Diagnostic Code 5289 provides that favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides that a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a.

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, 8 Vet. App. at 202, 206.

The Board notes that an evaluation in excess of 20 percent is 
unwarranted for the veteran's lumbar strain under Diagnostic 
Code 5003, as the VA examination reports show that his lumbar 
spine exhibited only slight loss of motion in July 1996 and 
moderate loss of motion in October 1997.

An evaluation in excess of 20 percent is not warranted for 
the veteran's lumbar strain under Diagnostic Code 5285, where 
a 10 percent evaluation may be added when it is shown that 
there is demonstrable deformity of a vertebral body which 
results from a fracture.  This is not demonstrated by recent 
medical evidence.  In particular, while the most recent VA 
examination report shows that the veteran had slight disc 
space narrowing at L4 and L5, it does not show that this 
narrowing was the result of a fracture.  In addition, the 
remainder of the recent medical records are devoid of any 
report or finding that he has a demonstrable deformity of a 
vertebral body.  Thus, as there is no demonstrable deformity 
of a vertebral body shown due to fracture, an additional 10 
percent evaluation cannot be added to the veteran's 20 
percent disability evaluation.  In addition, although VA 
outpatient records show that the veteran wore a back brace, 
there have been no reports or findings that he currently has 
an abnormal mobility of the back which requires a neck brace 
(jury mast) without cord involvement.  Also, it is not shown 
that he has cord involvement, and that he is bedridden, or 
requires long leg braces.  Thus, an evaluation in excess of 
20 percent is unwarranted for his lumbar strain under Code 
5285.

As there have been no report or finding of complete bony 
fixation (ankylosis) of the veteran's lumbar spine, Codes 
5286 and 5289 are inapplicable to this case.

An evaluation in excess of 20 percent is unwarranted for the 
veteran's lumbar strain under Diagnostic Code 5292.  Under 
this code, a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  Such is not 
demonstrated by the recent medical evidence of record.  
Specifically, as noted earlier, the VA examination reports 
demonstrate that the veteran has, at most, only moderate loss 
of lumbar motion.  Thus, although his back has exhibited a 
limited motion, it is not shown to be severe in nature which 
is the requirement for a 20 percent evaluation under Code 
5292.

An evaluation in excess of 20 percent is also unwarranted for 
the veteran's lumbar strain under Diagnostic Code 5293.  An 
increased rating under this code provision requires a showing 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  This is not demonstrated as recent 
medical evidence does not reflect that the severity of 
veteran's lumbar strain is severe in nature.  The Board is 
cognizant that the VA outpatient treatment records and 
examination reports show that he has been assessed as having 
various kinds of chronic back pain on numerous occasions and 
that he has used a back brace and TENS unit.  However, the VA 
outpatient treatment records also show that he only 
occasionally uses his back brace and that he has responded 
well to the TENS unit.  In addition, as reported earlier, the 
VA examination reports demonstrate that his loss of lumbar 
motion has been classified, at most, as moderate.  Moreover, 
the most recent VA examination report shows that he was 
diagnosed as having mild arthritis of the lumbosacral spine.  
Likewise, this report also shows that some of his back 
problems may be caused by his nervous disorder rather than 
his lumbar strain.  Thus, the veteran's lumbar strain is not 
shown to be severely disabling.  Therefore, an evaluation in 
excess of 20 percent is not warranted for his lumbar strain 
under Diagnostic Code 5293.

An evaluation in excess of 20 percent is not warranted for 
the veteran's lumbar strain under Diagnostic Code 5295, as 
that requires a showing of severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board observes that recent medical evidence does show 
that the veteran has a lumbosacral strain and mobility 
problems.  However, as reported above, this evidence does not 
show that the symptoms associated with his lumbar strain are 
severe.  Moreover, while recent medical evidence shows that 
he has a loss of lumbar spine motion, osteoarthritis and 
joint space narrowing, it does not show that he has a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in a standing position.  Thus, an evaluation in excess of 20 
percent appears unwarranted for his lumbar strain under 
Diagnostic Code 5295.

Application of the criteria under 38 C.F.R. §§ 4.40 and 4.45, 
with regard to the veteran's lumbar strain has also been 
considered.  However, the Board notes that there is no 
clinical evidence of objective pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation under such 
criteria.

The Board has considered rating the veteran's lumbar strain 
on an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  This permits adjusting a rating in an 
exceptional or unusual case where application of the 
schedular criteria are impractical.  In the case at hand, 
recent evidence does not show that the veteran has recently 
been hospitalized frequently for his lumbar strain.  In 
addition, marked interference with employment has not been 
demonstrated.  Thus, recent evidence of record reflects that 
the overall disability picture does not rise to a level which 
would warrant an evaluation in excess of 20 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a higher disability evaluation.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an 
increased evaluation for the veteran's lumbar strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

An evaluation in excess of 20 percent for lumbar strain is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

